DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on August 4, 2021.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Berman on July 5, 2022.
The application has been amended as follows: 
As per Claim 1
Claim 1, page 33, lines 6-7, “logic address” should read as “logical address”.

Therefore, the examiner’s amendment of claim 1 reads as follows: 
Claim 1
A system, comprising:
a first memory circuit;
a second memory circuit
wherein said second memory circuit is different from said first memory circuit;
a data writing circuit comprising:
an error detection and correction circuit configured to receive a datum and a logic-al address and generate therefrom an error correcting code;
an adding circuit configured to combine the datum and error correcting code to generate a word; and
a splitting circuit configured to split the word into a first part and a second part and then store the first part at the logical address in the first memory circuit and store the second part at said logical address in the second memory circuit.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Cheung et al. (U.S. Patent Application Publication No. 2012/0110411 A1) discloses: A system, comprising:
a first memory circuit (ECC/parity memory array 501);
a second memory circuit (CAM array 110)
wherein said second memory circuit is different from said first memory circuit (The Examiner finds the ECC/parity memory array 501 and CAM array 110 store different data in separate arrays and thus, the arrays are different as illustrated in Figure 5.);
a data writing circuit (CAM system 201. Paragraph [0033]: “Both CAM access control logic 205 and parity memory access control logic 211 receive the write commands issued by processor 150. In response, CAM access control logic 205 writes the associated write data to the addressed row of CAM array 110 in the manner described above in connection with FIG. 1. Within parity memory access control logic 211, parity bit generator 106 generates the parity bit P_BIT in response to the received write data. Parity memory access control logic 211 causes the parity bit P_BIT to be written to the addressed row of parity memory array 111 (note that a write access will address the same rows of arrays 110 and 111.)”) comprising:
an error detection and correction circuit configured to receive a datum [that is logically divided into Z+1 write data sections] and generate therefrom an error correcting code; . . . and
a splitting circuit configured to split the [datum] into a first part and a second part and then store the first part at [an] address in the first memory circuit and store the second part at [an] address in the second memory circuit (Paragraph [0051]: “FIG. 5 is a block diagram illustrating another embodiment of the present invention, wherein each write data value is logically divided into a plurality of write data sections WD0-WDZ. In the illustrated example, each write data value is logically divided into Z+1 write data sections, wherein each of the write data sections includes a plurality of bits. An ECC (or parity) generator 506 receives each of the write data sections WD0-WDZ, and in response, generates Z+1 corresponding ECC (or parity) values EP0-EPZ, wherein each ECC/parity value is generated entirely in response to the corresponding write data section. The ECC/parity values generated by ECC/parity generator 506 are written to non-CAM cells of an ECC/parity memory array 501, and are associated with the corresponding write data value written to CAM array 110 (i.e., in one of the manners described above).”
The Examiner finds the ECC (or parity) generator 506 receiving each of the logically divided write data sections representing the write data value, and in response, generating Z+1 corresponding ECC (or parity) values EP0-EPZ as disclosed in Cheung teaches the claimed “error detection and correction circuit configured to receive a datum [that is logically divided into Z+1 write data sections] and generate therefrom an error correcting code”.
The Examiner further finds the ECC/parity values generated by ECC/parity generator 506 being written to non-CAM cells of an ECC/parity memory array 501, and are associated with the corresponding write data value written to CAM array 110 on the same row address as illustrated in Fig. 5 of Cheung teaches the claimed “splitting circuit configured to split the [datum] into a first part and a second part and then store the first part at [an] address in the first memory circuit and store the second part at [an] address in the second memory circuit”.).
Figure 5 of Cheung is illustrated below for convenience.

    PNG
    media_image1.png
    535
    733
    media_image1.png
    Greyscale

Haertel et al. (U.S. Patent Application Publication No. 2008/0235485 A1) discloses: a splitting circuit configured to split the word into a first part and a second part and then store the first part at the logical address in the first memory circuit and store the second part at said logical address in the second memory circuit (Paragraph [0040]: “FIG. 6 is a flow diagram of one embodiment of verifying the integrity of data using an ECC subsystem with non-ECC compliant memory devices. In the embodiment shown, method 600 begins with the provision of a logical address (605). The logical address may be provided by software executing on a computer system to a memory controller. After receiving the logical address, the memory controller may then translate the logical address into first and second physical addresses (610). The first of these physical addresses may correspond to a block of data stored in the memory, while a second physical address corresponds to an ECC used to check the integrity of the block of data. In one embodiment, the logical address may translate to a single row address and two separate column addresses. The first column address (along with the row address) corresponds to a location where the data block is stored, while the second column address (along with the same row address) corresponds to the ECC associated with the data block.”
The Examiner finds the receiving of the logical address and the memory controller translating the logical address into first and second physical addresses (610), wherein the first of these physical addresses may correspond to a block of data stored in a row of memory, while a second physical address on a column corresponding to an ECC used to check the integrity of the block of data stored on the row of memory as disclosed in Haertel teaches the claimed “splitting circuit configured to split the word into a first part and a second part and then store the first part at the logical address in the first memory circuit and store the second part at said logical address in the second memory circuit.”).
However, the Examiner finds Cheung and Haertel do not teach or suggest the claimed “system, comprising: a first memory circuit; a second memory circuit wherein said second memory circuit is different from said first memory circuit; a data writing circuit comprising: an error detection and correction circuit configured to receive a datum and a logic address and generate therefrom an error correcting code; an adding circuit configured to combine the datum and error correcting code to generate a word; and a splitting circuit configured to split the word into a first part and a second part and then store the first part at the logical address in the first memory circuit and store the second part at said logical address in the second memory circuit.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  
	
Regarding claim 17, Cheung et al. (U.S. Patent Application Publication No. 2012/0110411 A1) discloses: A system, comprising:
a first memory circuit (ECC/parity memory array 501);
a second memory circuit (CAM array 110)
wherein said second memory circuit is different from said first memory circuit (The Examiner finds the ECC/parity memory array 501 and CAM array 110 store different data in separate arrays and thus, the arrays are different as illustrated in Figure 5.);
wherein a word comprises a first part and a second part, with the first part stored at [an] address in the first memory circuit and the second part stored at [an] address in the second memory circuit (Paragraph [0051]: “FIG. 5 is a block diagram illustrating another embodiment of the present invention, wherein each write data value is logically divided into a plurality of write data sections WD0-WDZ. In the illustrated example, each write data value is logically divided into Z+1 write data sections, wherein each of the write data sections includes a plurality of bits. An ECC (or parity) generator 506 receives each of the write data sections WD0-WDZ, and in response, generates Z+1 corresponding ECC (or parity) values EP0-EPZ, wherein each ECC/parity value is generated entirely in response to the corresponding write data section. The ECC/parity values generated by ECC/parity generator 506 are written to non-CAM cells of an ECC/parity memory array 501, and are associated with the corresponding write data value written to CAM array 110 (i.e., in one of the manners described above).”
The Examiner finds the ECC (or parity) generator 506 receiving each of the logically divided write data sections representing the write data value, and in response, generating Z+1 corresponding ECC (or parity) values EP0-EPZ as disclosed in Cheung teaches the claimed “error detection and correction circuit configured to receive a datum [that is logically divided into Z+1 write data sections] and generate therefrom an error correcting code”.
The Examiner further finds the ECC/parity values generated by ECC/parity generator 506 being written to non-CAM cells of an ECC/parity memory array 501, and are associated with the corresponding write data value written to CAM array 110 on the same row address as illustrated in Fig. 5 of Cheung teaches the claimed “wherein a word comprises a first part and a second part, with the first part stored at [an] address in the first memory circuit and the second part stored at [an] address in the second memory circuit”.); and 
a data reading circuit configured to read the word by:
reading said first part at the [] address from the first memory circuit; and
reading said second part at said [] address from the second memory circuit; and
wherein the word formed by the first and second parts comprises a datum and an error correcting code derived from both the datum and the [] address[es] (Paragraph [0053]: “During an idle cycle, the write data portions WD0-WDZ are read from the associated row of CAM array 110, and the ECC/parity values EP0-EPZ are read from the corresponding locations within ECC/parity memory array 501.”).
Haertel et al. (U.S. Patent Application Publication No. 2008/0235485 A1) discloses: wherein [data] comprises a first part and a second part, with the first part stored at a logical address in the first memory circuit and the second part stored at said logical address in the second memory circuit (Paragraph [0040]: “FIG. 6 is a flow diagram of one embodiment of verifying the integrity of data using an ECC subsystem with non-ECC compliant memory devices. In the embodiment shown, method 600 begins with the provision of a logical address (605). The logical address may be provided by software executing on a computer system to a memory controller. After receiving the logical address, the memory controller may then translate the logical address into first and second physical addresses (610). The first of these physical addresses may correspond to a block of data stored in the memory, while a second physical address corresponds to an ECC used to check the integrity of the block of data. In one embodiment, the logical address may translate to a single row address and two separate column addresses. The first column address (along with the row address) corresponds to a location where the data block is stored, while the second column address (along with the same row address) corresponds to the ECC associated with the data block.”
The Examiner finds the receiving of the logical address and the memory controller translating the logical address into first and second physical addresses (610), wherein the first of these physical addresses may correspond to a block of data stored in a row of memory, while a second physical address on a column corresponding to an ECC used to check the integrity of the block of data stored on the row of memory as disclosed in Haertel teaches the claimed “wherein [data] comprises a first part and a second part, with the first part stored at a logical address in the first memory circuit and the second part stored at said logical address in the second memory circuit.”).
However, the Examiner finds Cheung and Haertel do not teach or suggest the claimed “system, comprising: a first memory circuit; a second memory circuit wherein said second memory circuit is different from said first memory circuit; wherein a word comprises a first part and a second part, with the first part stored at a logical address in the first memory circuit and the second part stored at said logical address in the second memory circuit; and a data reading circuit configured to read the word by: reading said first part at the logical address from the first memory circuit; and reading said second part at said logical address from the second memory circuit; and wherein the word formed by the first and second parts comprises a datum and an error correcting code derived from both the datum and the logical address.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 17 as allowable over the prior art.  

Claims 2-16 and 18-24 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112